DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed on 8/2/22 has been considered.  Applicant’s arguments are deemed to be persuasive.
	Claims 16-32 are pending.

Withdrawal of Rejections/Objections
	Applicant has complied with the requirement for sequences.
	The objections to the claims are withdrawn in view of the amendments to the claims.
	The double patenting rejections are withdrawn in view of the terminal disclaimers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16, 18 and 23-30 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Rezvani et al Blood vol. 111 p. 236 (published online on 9/17/2007).
	Applicants define “treatment” at page 12 of the specification: 

The “treatment” refers to, besides completely curing disease state, stopping progression of disease state by inhibiting progression and/or aggravation of symptoms to some degree even falling short of a complete cure; or improving all or a part of disease state in a direction towards a cure.
	The reference discloses teach administering the peptide WT1:126–134 (RMFPNAPYL), which is identical to instant SEQ ID NO: 3 of claim 16 (b), to HLA-A*0201-positive patients with myeloid malignancies including acute myeloid leukemia and chronic myeloid leukemia (i.e., cancer; see especially the abstract, page 236, “Trial Details,” and page 237, “Vaccine preparation and administration”).  Rezvani et al. report that this vaccination with the WT1 peptide successfully induced WT1-specific CD8[1] T-cell responses along with a decrease in WT1 mRNA expression (a marker of minimal residual disease), “suggesting a vaccine-driven antileukemia effect” (abstract).  See further discussion on page 236, second column, which states “We repost here that following vaccination CD8+ T cell responses against PR1 or WT1 were detected in all patients.  The emergence of PR1 or WT1-specific CD8+ T cells was associated with a significant reduction in leukemia lead as assessed by WT1 mRNA expression.  We propose that an immunotherapeutic approach to vaccinate using a combination of PR1 and WT1 peptides will improve the likelihood of immune responses against MDS and leukemia”.  See also similar positive statements made by Rezvani et al. at page 240, right column, last paragraph to page 241 (“a vaccine approach using a combination of PR1 and WT1 vaccines is safe and can elicit immunologic responses associated with a reduction in WT1 expression in patients with myeloid leukemia”); as well as on page 237, last paragraph to page 239.
	In view of applicant’s definition of “treatment” and the disclosure of the reference (discussed above) the reference anticipates the claimed invention.
Allowable Subject Matter
Claims 17, 19-22 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643